Exhibit 10.1
 
Amendment
to the
2010 GXS Group, Inc.
Long Term Incentive Plan




WHEREAS, the shareholders of GXS Group, Inc., a Delaware corporation (the
“Corporation”) previously approved the 2010 GXS Group, Inc. Long Term Incentive
Plan (the “Plan”) to promote the interests of the Corporation and its
shareholders by (i) attracting and retaining exceptional executive personnel and
other key employees and consultants of the Corporation and its affiliates, (ii)
motivating employees, consultants, and directors by means of performance related
incentives to achieve longer range performance goals, and (iii) enabling
employees, consultants and directors to participate in the long-term growth and
financial success of the Corporation; and


WHEREAS, Section 13 of the Plan permits the amendment and termination of the
Plan by the Board of Directors of the Corporation (the “Board”), subject to
approval of the Corporation’s shareholders as necessary to comply with
Applicable Law (as defined in the Plan) or the listing requirement of any
exchange or for which or with which the Board deems it necessary or desirable to
qualify or comply;


WHEREAS, the Board determined it would be in the best interests of the
Corporation and its shareholders to increase the number of shares available for
issuance in connection with awards granted under the Plan from 17,500,000 shares
to 23,700,000 shares (the “Share Increase”);


WHEREAS, the shareholders of the Corporation approved the Share Increase as of
May 31, 2013;


NOW THEREFORE, the Plan be and hereby is amended, effective as of May 31, 2013,
as follows:


1.             Section 4(a) is amended to read as follows:


(a) Shares Available.  Subject to adjustment as provided in Section 14, the
maximum number of Shares with respect to which Awards may be granted under the
Plan shall be 23,700,000; provided, however, that the number of Shares available
for issuance under the Plan shall be reduced by 2.5 Shares for every one Share
issued in respect of an Award of (i) Restricted Stock, (ii) Restricted Stock
Units, (iii) Performance Stock, (iv) Performance Stock Units or (v) other Awards
which are not subject to payment of an exercise or purchase price.  Shares with
respect to which Awards may be granted may consist, in whole or in part, of
authorized and unissued shares or treasury shares.  If, after the effective date
of the Plan, any Shares covered by an Award granted under the Plan (including
any Substitute Award) or to which such an Award relates are forfeited, cancelled
or otherwise expire for any reason, then the Shares covered by such Award, or to
which such Award relates, shall again become Shares with respect to which Awards
may be granted.  The preceding sentence shall not be applicable with respect to
(i) cancellation of a Stock Appreciation Right granted in tandem with an Option
upon the exercise of the Option or (ii) the cancellation of an Option granted in
tandem with a Stock Appreciation Right upon the exercise of the Stock
Appreciation Right. All of the Shares subject to the Plan Limit may be issued
pursuant to Incentive Stock Options, except that in calculating the number of
Shares that remain available for Awards of Incentive Stock Options, the rules
set forth in this Section 4 shall not apply to the extent not permitted under
Section 422 of the Code.




[Signature Page to Follow]


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, GXS Group, Inc. causes this Amendment to be executed on June
4, 2013 by its duly authorized officer.
 
GXS GROUP, INC.
          /s/ Richard B. Nash  
Richard B. Nash
Senior Vice President, General Counsel and Secretary

 
 
 

--------------------------------------------------------------------------------

 